Case 1:18-cv-14117-RMB-KMW Document 50-2 Filed 08/18/20 Page 1 of 9 PageID: 670


   From:           Flynn & Associates, LLC
   To:             Daniel Knox
   Cc:             Alexander Kadochnikov
   Subject:        Re: Dutt v. ABK
   Date:           Friday, September 6, 2019 12:14:11 PM
   Attachments:    image001.png


  Daniel,

  My clients stand firm that their responses are appropriate and sufficient under the Federal
  Rules. If you feel otherwise, file the motion you feel is appropriate and the Court can make the
  decision.

  On Thu, Sep 5, 2019 at 1:05 PM Daniel Knox <dknox@knoxlaw.nyc> wrote:

    Counsel,



    I have made numerous attempts to discuss this matter by both telephone and email over the
    last two months with no response. Given the impact that your lack of communication and
    cooperation has had upon the schedule in this matter, I am forced to bring it to the Court’s
    attention.



    Regards,



    Daniel Knox

    Knox Law Group, PC
    One Penn Plaza, Suite 2430
    New York, NY, 10119
    (o): (212) 239-1114

    (f): (917) 398-1217

    (c): (718) 809-0396

    Email: dknox@knoxlaw.nyc

    www.knoxlaw.nyc
Case 1:18-cv-14117-RMB-KMW Document 50-2 Filed 08/18/20 Page 2 of 9 PageID: 671


    PRIVATE AND CONFIDENTIAL
    The information transmitted herein may contain privileged and/or confidential material. Any disclosure, copying,
    distribution or other use of, or taking of any action in reliance upon, information contained herein or attached hereto by
    persons or entities other than the intended recipient(s) is prohibited. Any misdirection or other error in the transmission of
    this information is not and shall not be considered a waiver of any applicable privileges. If you have received this
    transmission in error, please immediately notify the sender and destroy the original transmission and its attachments
    without saving, distributing or copying in any manner.




    CLIENTS ARE ADVISED AGAINST USING ANY MONITORED EMAIL ACCOUNT, INCLUDING WORK EMAIL
    ACCOUNTS AND PERSONAL EMAIL ACCOUNTS THAT CAN BE ACCESSED BY OTHERS, BECAUSE DOING SO
    MAY CONSTITUTE A WAIVER OF THE ATTORNEY-CLIENT PRIVILEGE




    From: Daniel Knox
    Sent: Tuesday, August 13, 2019 11:36 AM
    To: Flynn & Associates, LLC <rflynnlawllc@gmail.com>
    Cc: Alexander Kadochnikov <alexander@gklawfirm.net>
    Subject: RE: Dutt v. ABK



    Good morning,



    I still have not head back from you on this matter. Can we schedule a call to discuss?




    From: Daniel Knox
    Sent: Monday, July 15, 2019 12:38 PM
    To: Flynn & Associates, LLC <rflynnlawllc@gmail.com>
    Cc: Alexander Kadochnikov <alexander@gklawfirm.net>
    Subject: RE: Dutt v. ABK



    Mr. Flynn,



    Have you had the opportunity to review our contentions with your clients? I cannot
    reasonably set an alternative deadline for my motion without having your client’s responses,
    as such responses are likely to be relevant to the motion itself.



    Please advise.
Case 1:18-cv-14117-RMB-KMW Document 50-2 Filed 08/18/20 Page 3 of 9 PageID: 672




    From: Flynn & Associates, LLC <rflynnlawllc@gmail.com>
    Sent: Tuesday, June 25, 2019 4:48 PM
    To: Daniel Knox <dknox@knoxlaw.nyc>
    Cc: Alexander Kadochnikov <alexander@gklawfirm.net>
    Subject: Re: Dutt v. ABK



    Certainly, are you agreeable to extending the date to file your motion to 7/12 with our
    opposition due thereafter? One of our clients will be traveling out of the country the week of
    7/15 with family and we will be closed for vacation from 7/19 through the end of July so
    realistically I can get an opposition filed before 8/10.



    Alex

    FLYNN & ASSOCIATES, LLC

    Richard M. Flynn, Esquire

    Alex Flynn, Esquire

    439 Monmouth Street

    Gloucester City, NJ 08030-1723

    Phone 856-456-3535

    Fax    856-456-7641




    CONFIDENTIALITY NOTICE: The contents of this email message and any attachments
    are intended solely for the addressee(s) and may contain confidential and/or privileged
    information and may be legally protected from disclosure. If you are not the intended
    recipient of this message or their agent, or if this message has been addressed to you in error,
    please immediately alert the sender by reply email and then delete this message and any
    attachments. If you are not the intended recipient, you are hereby notified that any use,
    dissemination, copying, or storage of this message or its attachments is strictly prohibited.
Case 1:18-cv-14117-RMB-KMW Document 50-2 Filed 08/18/20 Page 4 of 9 PageID: 673




    On Tue, Jun 25, 2019 at 2:59 PM Daniel Knox <dknox@knoxlaw.nyc> wrote:

      In that case, would you agree today to extend my client’s time to file the motion for
      preliminary certification?



      Regards,



      Daniel Knox

      Knox Law Group, PC
      One Penn Plaza, Suite 2430
      New York, NY, 10119
      (o): (212) 239-1114

      (f): (917) 398-1217

      (c): (718) 809-0396

      Email: dknox@knoxlaw.nyc

      www.knoxlaw.nyc




      PRIVATE AND CONFIDENTIAL
      The information transmitted herein may contain privileged and/or confidential material. Any disclosure, copying,
      distr bution or other use of, or taking of any action in reliance upon, information contained herein or attached hereto by
      persons or entities other than the intended recipient(s) is prohibited. Any misdirection or other error in the transmission
      of this information is not and shall not be considered a waiver of any applicable privileges. If you have received this
      transmission in error, please immediately notify the sender and destroy the original transmission and its attachments
      without saving, distributing or copying in any manner.




      CLIENTS ARE ADVISED AGAINST USING ANY MONITORED EMAIL ACCOUNT, INCLUDING WORK EMAIL
      ACCOUNTS AND PERSONAL EMAIL ACCOUNTS THAT CAN BE ACCESSED BY OTHERS, BECAUSE DOING SO
      MAY CONSTITUTE A WAIVER OF THE ATTORNEY-CLIENT PRIVILEGE




      From: Flynn & Associates, LLC <rflynnlawllc@gmail.com>
      Sent: Tuesday, June 25, 2019 2:32 PM
      To: Daniel Knox <dknox@knoxlaw.nyc>
Case 1:18-cv-14117-RMB-KMW Document 50-2 Filed 08/18/20 Page 5 of 9 PageID: 674


      Cc: Alexander Kadochnikov <alexander@gklawfirm.net>
      Subject: Re: Dutt v. ABK



      Dan,



      Due to both Rick and my schedules, neither of us have had an opportunity to review your
      email with our clients yet, but I anticipate doing so by the end of the week. I will be back
      to you with a more complete response in a few days.



      Thanks,

      Alex



      FLYNN & ASSOCIATES, LLC

      Richard M. Flynn, Esquire

      Alex Flynn, Esquire

      439 Monmouth Street

      Gloucester City, NJ 08030-1723

      Phone 856-456-3535

      Fax    856-456-7641




      CONFIDENTIALITY NOTICE: The contents of this email message and any attachments
      are intended solely for the addressee(s) and may contain confidential and/or privileged
      information and may be legally protected from disclosure. If you are not the intended
      recipient of this message or their agent, or if this message has been addressed to you in
      error, please immediately alert the sender by reply email and then delete this message and
      any attachments. If you are not the intended recipient, you are hereby notified that any
      use, dissemination, copying, or storage of this message or its attachments is strictly
      prohibited.
Case 1:18-cv-14117-RMB-KMW Document 50-2 Filed 08/18/20 Page 6 of 9 PageID: 675




      On Thu, Jun 20, 2019 at 5:05 PM Daniel Knox <dknox@knoxlaw.nyc> wrote:

        Good afternoon,



        Your clients’ responses are severely lacking and this letter is my attempt to meet and
        confer in order to resolve the issue.



        Issues with interrogatory responses:



           1. Each of your clients failed to state the nature of the information they believe the
              identified individuals to possess in response to Interrogatory 1.
           2. Your clients have asserted that the relevant period is not defined as the basis for
              their failures to respond to several interrogatories. However, the relevant period
              is defined as September 1, 2015 through the present date.
           3. Your clients have failed to respond appropriately to Interrogatory 2 for the
              individual defendants and Interrogatory 4 for the corporate defendant. Stating
              that the information is in a public record is not a ground for objection.
              Furthermore, such information is not overbroad in the context of a collective
              action.
           4. Your individual clients have failed to completely respond to Interrogatory 4.
           5. We disagree that the interrogatories to defendant ABK Petroleum exceed the
              number permitted by Rule 33. There are no more than 25 discrete
              interrogatories. Even where an interrogatory contains subparts, said subparts are
              logically or factually subsumed within and necessarily related to the primary
              question, therefore they are to be counted as one. Accordingly, defendants
              should respond to all interrogatories objected to on this ground.



        Issues with document request responses:

           1. Documents responsive to request 5 should be produced. Public record is not a
              valid objection to this request.

           6. Documents responsive to request 6 should be produced. Public record is not a
              valid objection.
           7. Documents responsive to request 7 should be produced. Tax returns are relevant
              in the context of FLSA actions. Accordingly, same should be produced per the
              demand.
           8. Documents responsive to request 8 should be produced. Even if your stance on
              tax returns were correct, W-2s would nevertheless be responsive and required.
Case 1:18-cv-14117-RMB-KMW Document 50-2 Filed 08/18/20 Page 7 of 9 PageID: 676


            9. Your clients claim that some employees were paid by check, some by cash, yet
               no payment records were produced.



        Kindly advise of your clients’ intentions to rectify the omissions cited above. Should
        you wish to arrange a telephone call to discuss the matter in greater detail, I am
        available. Otherwise, we will proceed to file a motion to compel.



        Regards,



        Daniel Knox

        Knox Law Group, PC
        One Penn Plaza, Suite 2430
        New York, NY, 10119
        (o): (212) 239-1114

        (f): (917) 398-1217

        (c): (718) 809-0396

        Email: dknox@knoxlaw.nyc

        www.knoxlaw.nyc




        PRIVATE AND CONFIDENTIAL
        The information transmitted herein may contain privileged and/or confidential material. Any disclosure, copying,
        distribution or other use of, or taking of any action in reliance upon, information contained herein or attached hereto
        by persons or entities other than the intended recipient(s) is prohibited. Any misdirection or other error in the
        transmission of this information is not and shall not be considered a waiver of any applicable privileges. If you have
        received this transmission in error, please immediately notify the sender and destroy the original transmission and
        its attachments without saving, distributing or copying in any manner.




        CLIENTS ARE ADVISED AGAINST USING ANY MONITORED EMAIL ACCOUNT, INCLUDING WORK EMAIL
        ACCOUNTS AND PERSONAL EMAIL ACCOUNTS THAT CAN BE ACCESSED BY OTHERS, BECAUSE DOING
        SO MAY CONSTITUTE A WAIVER OF THE ATTORNEY-CLIENT PRIVILEGE




        From: Flynn & Associates, LLC <rflynnlawllc@gmail.com>
Case 1:18-cv-14117-RMB-KMW Document 50-2 Filed 08/18/20 Page 8 of 9 PageID: 677


        Sent: Wednesday, June 19, 2019 11:15 AM
        To: Daniel Knox <dknox@knoxlaw.nyc>
        Subject: Dutt v. ABK



        Dan,



        Attached are Defendants discovery responses.




        FLYNN & ASSOCIATES, LLC

        Richard M. Flynn, Esquire

        Alex Flynn, Esquire

        439 Monmouth Street

        Gloucester City, NJ 08030-1723

        Phone 856-456-3535

        Fax    856-456-7641




        CONFIDENTIALITY NOTICE: The contents of this email message and any
        attachments are intended solely for the addressee(s) and may contain confidential
        and/or privileged information and may be legally protected from disclosure. If you are
        not the intended recipient of this message or their agent, or if this message has been
        addressed to you in error, please immediately alert the sender by reply email and then
        delete this message and any attachments. If you are not the intended recipient, you are
        hereby notified that any use, dissemination, copying, or storage of this message or its
        attachments is strictly prohibited.




  --
  FLYNN & ASSOCIATES, LLC
  Richard M. Flynn, Esquire
Case 1:18-cv-14117-RMB-KMW Document 50-2 Filed 08/18/20 Page 9 of 9 PageID: 678


  Alex Flynn, Esquire
  439 Monmouth Street
  Gloucester City, NJ 08030-1723
  Phone 856-456-3535
  Fax    856-456-7641



  CONFIDENTIALITY NOTICE: The contents of this email message and any attachments are
  intended solely for the addressee(s) and may contain confidential and/or privileged
  information and may be legally protected from disclosure. If you are not the intended recipient
  of this message or their agent, or if this message has been addressed to you in error, please
  immediately alert the sender by reply email and then delete this message and any attachments.
  If you are not the intended recipient, you are hereby notified that any use, dissemination,
  copying, or storage of this message or its attachments is strictly prohibited.
